ORIGINAL                                  06/14/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0390


                                        DA 21-0390


 RANDY LAEDEKE, DARLA PRENN, for
 THE ESTATE OF LILA M. LAEDEKE,                                               JUN 1 4 2022
                                                                         Bowen Greenvvood
                                                                       Clerk of Supreme Court
              Plaintiffs and Appellants,                                  State of Montana



       v.                                                          ORDER

 BILLINGS CLINIC, and John Doe Defendants
 unknown at this time,

              Defendants and Appellees.


       Appellant Randy Laedeke has filed an unopposed two-day motion for extension of
time within which to file his reply brief. Good cause appearing,
       IT IS HEREBY ORDERED that Appellant Randy Laedeke has until June 16, 2022,
within which to file his reply brief.
       No further extensions will be granted.
       DATED this .' Li day ofJune, 2022.
                                                 For the Court,




                                                              Chief Justice